Case 1:16-cv-00706-LPS Document 292 Filed 10/26/18 Page 1 of 2 PageID #: 4895




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 SZ DJI TECHNOLOGY CO., LTD. and DJI
 EUROPE B.V.,

                Plaintiffs,                                C.A. No. 16-706-LPS-CJB

                v.                                                (Consolidated)

 AUTEL ROBOTICS USA LLC, and AUTEL
 AERIAL TECHNOLOGY CO., LTD.

                Defendants.


 AUTEL ROBOTICS USA LLC, and AUTEL
 AERIAL TECHNOLOGY CO., LTD.

                Counterclaim Plaintiffs,

                v.

 SZ DJI TECHNOLOGY CO., LTD., DJI
 EUROPE B.V., and DJI TECHNOLOGY,
 INC.,

                Counterclaim Defendants.



      DJI’S MOTION TO STAY PENDING RESOLUTION OF ITC PROCEEDING

       Plaintiffs and Counterclaim Defendants SZ DJI Technology Co., Ltd. and DJI Europe B.V.,

and Counterclaim Defendant DJI Technology, Inc. (collectively, “DJI”) hereby move this Court

for a stay of the above-captioned case with respect to U.S. Patent No. 9,979,000 pending the final

resolution of the parallel action filed by Defendants and Counterclaim Plaintiffs Autel Robotics

USA LLC and Autel Robotics Co., Ltd. in the United States International Trade Commission. The

reasons for the instant Motion are set forth in the Memorandum of Law filed contemporaneously

herewith.
Case 1:16-cv-00706-LPS Document 292 Filed 10/26/18 Page 2 of 2 PageID #: 4896




                                          Respectfully submitted,

                                          /s/ Amy M. Dudash
Of Counsel                                Jody C. Barillare (#5107)
David M. Farnum, Esq.                     Amy M. Dudash (#5741)
Sherry X. Wu, Esq.                        MORGAN, LEWIS & BOCKIUS LLP
ANOVA LAW GROUP, PLLC                     1007 Orange Street, Suite 501
21351 Gentry Drive Ste 150                Wilmington, Delaware 19801
Sterling, VA 20166                        T. (302) 574-3000
E. david.farnum@anovalaw.com              E. jody.barillare@morganlewis.com
E. sherry.wu@anovalaw.com                 E. amy.dudash@morganlewis.com

Willard K. Tom                            Kelly E. Farnan (#4395)
Jon R. Roellke                            Christine D. Haynes (#4697)
Ryan Kantor                               RICHARDS, LAYTON & FINGER, P.A.
Bradford A. Cangro                        920 N. King Street
MORGAN, LEWIS & BOCKIUS LLP               Wilmington, Delaware 19801
1111 Pennsylvania Ave., NW                T. (302) 651-7700
Washington, D.C. 20004-2541               E. Farnan@rlf.com
T. (202) 739-3000                         E. Haynes@rlf.com
E. willard.tom@morganlewis.com
E. jon.roellke@morganlewis.com            Attorneys for Plaintiffs and Counterclaim
E. ryan.kantor@morganlewis.com            Defendants SZ DJI Technology Co. Ltd. and
E. bradford.cangro@morganlewis.com        DJI Europe B.V. and Counterclaim Defendant
                                          DJI Technology, Inc.

Dated: October 26, 2018




                                      2
